DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/21/2022 have been fully considered but they are not persuasive.  Applicant argues that Shin et al. (US 2020/0357362) fails to teach In regards to claims 2 and 17, as recited in claims 6 and 20, Kim fails to disclose in a case where the first display region is required for display but the second display region is not required for display, causing the first start signal to be a first pulse signal to enable that the first light-emission control scan driving circuit sequentially outputs first light-emission control pulse signals, and causing a level of the second start signal to be an a second invalid level to enable that the second light-emission control scan driving circuit outputs a second fixed-level signal; and in a case where the second display region is required for display but the first display region is not required for display, causing the second start signal to be a second pulse signal to enable that the second light-emission control scan driving circuit sequentially outputs second light-emission control pulse signals, and causing a level of the first start signal to be an a first invalid level to enable that the first light-emission control scan driving circuit outputs a first fixed-level signal.  The examiner does not find this argument to be persuasive.  In figures 29B and 30B and the accompanying paragraph 0198, Shin shows the first screen being activated while the second screen is not and receiving the first emit start signal and not the second, while the latter shows the second screen being activated while the first is not and receiving the second emit start signal but not the first.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 5, 6-15, 20, 21, and 28-30  are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0322831 A1 hereinafter Kim) in view of Shin (US 2020/0357362 A1 hereinafter Shin).


In regards to claim 6, Kim discloses a driving method for a display panel, wherein the display panel comprises a plurality of display regions, the plurality of display regions comprise a first display region and a second display region which are side by side but not overlapped with each other, the first display region comprises rows of first pixel units arranged in array, the second display region comprises rows of second pixel units arranged in array (see figure 2, multiple regions with pixels), 
the display panel further comprises a first light-emission control scan driving circuit for controlling the rows of first pixel units to emit light, and a second light-emission control scan driving circuit for controlling the rows of second pixel units to emit light (see figure 3, first scan driver 100, second scan driver 200), 
each first pixel unit comprises a first pixel circuit, the first pixel circuit comprises a first light-emission control sub-circuit, a first driving sub-circuit, and a first light-emitting element (see figure 16, transistor T5, light-emission control sub-circuit, transistor T1, driving sub-circuit, OLED, light-emitting element), the first light-emission control sub-circuit is configured to receive a first light-emission control pulse signal, and apply a first voltage to the first driving sub-circuit in response to the first light-emission control pulse signal and cause a driving current of the first driving sub-circuit to be applied to the first light-emitting element (see figure 16, transistor T5 receives an emit signal E[i], which causes the driving transistor T1 to apply it’s voltage to OLED element);
each second pixel unit comprises a second pixel circuit, the second pixel circuit comprises a second light-emission control sub-circuit, a second driving sub-circuit, and a second light-emitting element (see figure 16, transistor T5, light-emission control sub-circuit, transistor T1, driving sub-circuit, OLED, light-emitting element),  the second light-emission control sub-circuit is configured to receive a second light-emission control pulse signal, and apply a second voltage to the second driving sub-circuit in response to the second light-emission control pulse signal and cause a driving current of the second driving sub-circuit to be applied to the second light-emitting element (see figure 16, transistor T5 receives an emit signal E[i], which causes the driving transistor T1 to apply it’s voltage to OLED element);
the driving method comprises: 
providing a first start signal to the first light-emission control scan driving circuit, and providing a second start signal to the second light-emission control scan driving circuit (see figure 3, FLM1 signal to the first scan driver, FLM2 signal to the second scan driver), 
wherein the second start signal and the first start signal are applied independently, respectively (see figure 6, FLM1 and FLM2 are applied independently), 
wherein the first light-emission control scan driving circuit comprises a plurality of cascaded first light-emission control shift register units (see figure 5, plurality of stages within the first scan driver 100), and the driving method further comprises: 
in a case where the first display region and the second display region are required for display, causing the first start signal to be a first pulse signal to enable that the first light-emission control scan driving circuit sequentially outputs first light-emission control pulse signals (see figure 6, the FLM1 signal is applied and the scan signals for the first region are supplied sequentially), 
providing the second start signal to the second light-emission control scan driving circuit when a last-stage first light-emission control shift register unit of the plurality of cascaded first light-emission control shift register units operates (see figure 6, the FLM2 signal is applied and the scan signals for the second region are supplied sequentially), and
causing the second start signal to be a second pulse signal to enable that the second light-emission control scan driving circuit sequentially outputs second light-emission control pulse signals (see figure 6, FLM1 starts the first region scan signals and FLM2 starts the second region scan signals).
However, Kim fails to disclose in a case where the first display region is required for display but the second display region is not required for display, causing the first start signal to be a first pulse signal to enable that the first light-emission control scan driving circuit sequentially outputs first light-emission control pulse signals, and causing a level of the second start signal to be an a second invalid level to enable that the second light-emission control scan driving circuit outputs a second fixed-level signal;  and 
in a case where the second display region is required for display but the first display region is not required for display, causing the second start signal to be a second pulse signal to enable that the second light-emission control scan driving circuit sequentially outputs second light-emission control pulse signals, and causing a level of the first start signal to be an a first invalid level to enable that the first light-emission control scan driving circuit outputs a first fixed-level signal.
Shin teaches further comprising: 
in a case where the first display region is required for display but the second display region is not required for display, causing the first start signal to be a first pulse signal to enable that the first light-emission control scan driving circuit sequentially outputs first light-emission control pulse signals, and causing a level of the second start signal to be an a second invalid level to enable that the second light-emission control scan driving circuit outputs a second fixed-level signal (see figure 29B and paragraph 0198, EVST1 is enabled, while EVST2 is not); and 
in a case where the second display region is required for display but the first display region is not required for display, causing the second start signal to be a second pulse signal to enable that the second light-emission control scan driving circuit sequentially outputs second light-emission control pulse signals, and causing a level of the first start signal to be an a first invalid level to enable that the first light-emission control scan driving circuit outputs a first fixed-level signal (see figure 30B and paragraph 0198, EVST1 is not enabled, while EVST2 is enabled).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim and include cases where only one display screen of the two is needed for display and using the corresponding start signal for the corresponding gate driver, as taught by Shin, thereby using known techniques to yield predictable results.

In regards to claim 15, as recited in claim 9, Kim further discloses wherein the first light-emission control scan driving circuit comprises a plurality of cascaded first light-emission control shift register units, the second light-emission control scan driving circuit comprises a plurality of cascaded second light-emission control shift register units (see figure 5), and the driving method further comprises: 
in a case where the first display region, the second display region, and the third display region are required for display, causing the first start signal to be a first pulse signal to enable that the first light-emission control scan driving circuit sequentially outputs first light-emission control pulse signals (see figure 6),
providing the second start signal to the second light-emission control scan driving circuit when a last-stage first light-emission control shift register unit of the plurality of cascaded first light-emission control shift register units operates, causing the second start signal to be a second pulse signal to enable that the second light-emission control scan driving circuit sequentially outputs second light- emission control pulse signals (see figure 6, FLM2 is provided after the last stage of the first region), 
providing the third start signal to the third light-emission control scan driving circuit when a last-stage second light-emission control shift register unit of the plurality of cascaded second light-emission control shift register units operates (see figure 6, FLM3 is provided after the last stage of the second region), and 
causing the third start signal to be a third pulse signal to enable that the third light-emission control scan driving circuit sequentially outputs third light-emission control pulse signals (see figure 6, when FLM3 is applied the third region stages provide the scan signals sequentially).  

In regard to claim 20, Kim discloses a display panel, comprising a plurality of display regions, a plurality of light-emission control scan driving circuits, and a control circuit, wherein
the plurality of display regions comprise a first display region and a second display region which are side by side but not overlapped with each other, the first display region comprises rows of first pixel units arranged in array, the second display region comprises rows of second pixel units arranged in array (see figure 2, multiple regions with pixels),  
the plurality of light-emission control scan driving circuits comprise a first light-emission control scan driving circuit for controlling the rows of first pixel units to emit light, and a second light-emission control scan driving circuit for controlling the rows of second pixel units to emit light (see figure 3, first scan driver 100, second scan driver 200), and 
the control circuit is electrically connected to the first light-emission control scan driving circuit and the second light-emission control scan driving circuit, and is configured to provide a first start signal to the first light-emission control scan driving circuit and provide a second start signal to the second light-emission control scan driving circuit (see figure 3, FLM1 signal to the first scan driver, FLM2 signal to the second scan driver), 
each first pixel unit comprises a first pixel circuit, the first pixel circuit comprises a first light-emission control sub-circuit, a first driving sub-circuit, and a first light-emitting element (see figure 16, transistor T5, light-emission control sub-circuit, transistor T1, driving sub-circuit, OLED, light-emitting element), the first light-emission control sub-circuit is configured to receive a first light-emission control pulse signal, and apply a first voltage to the first driving sub-circuit in response to the first light-emission control pulse signal and cause a driving current of the first driving sub-circuit to be applied to the first light-emitting element (see figure 16, transistor T5 receives an emit signal E[i], which causes the driving transistor T1 to apply it’s voltage to OLED element);
each second pixel unit comprises a second pixel circuit, the second pixel circuit comprises a second light-emission control sub-circuit, a second driving sub-circuit, and a second light-emitting element (see figure 16, transistor T5, light-emission control sub-circuit, transistor T1, driving sub-circuit, OLED, light-emitting element),  the second light-emission control sub-circuit is configured to receive a second light-emission control pulse signal, and apply a second voltage to the second driving sub-circuit in response to the second light-emission control pulse signal and cause a driving current of the second driving sub-circuit to be applied to the second light-emitting element (see figure 16, transistor T5 receives an emit signal E[i], which causes the driving transistor T1 to apply it’s voltage to OLED element); wherein 
the second start signal and the first start signal are independently provided by the control circuit (see figure 6, FLM1 and FLM2 are applied independently), 
wherein the first light-emission control scan driving circuit comprises a plurality of cascaded first light-emission control shift register units (see figure 5, plurality of stages within the first scan driver 100), and the control circuit is further configured to, 
in a case where the first display region and the second display region are required for display, cause the first start signal to be a first pulse signal to enable that the first light-emission control scan driving circuit sequentially outputs first light-emission control pulse signals (see figure 6, the FLM1 signal is applied and the scan signals for the first region are supplied sequentially),  
provide the second start signal to the second light-emission control scan driving circuit when a last-stage first light-emission control shift register unit of the plurality of cascaded first light-emission control shift register units operates (see figure 6, the FLM2 signal is applied and the scan signals for the second region are supplied sequentially), and 
cause the second start signal to be a second pulse signal to enable that the second light- emission control scan driving circuit sequentially outputs second light-emission control pulse signals (see figure 6, FLM1 starts the first region scan signals and FLM2 starts the second region scan signals).
However, Kim fails to disclose in a case where the first display region is required for display but the second display region is not required for display, causing the first start signal to be a first pulse signal to enable that the first light-emission control scan driving circuit sequentially outputs first light-emission control pulse signals, and causing a level of the second start signal to be an a second invalid level to enable that the second light-emission control scan driving circuit outputs a second fixed-level signal;  and 
in a case where the second display region is required for display but the first display region is not required for display, causing the second start signal to be a second pulse signal to enable that the second light-emission control scan driving circuit sequentially outputs second light-emission control pulse signals, and causing a level of the first start signal to be an a first invalid level to enable that the first light-emission control scan driving circuit outputs a first fixed-level signal.
Shin teaches further comprising: 
in a case where the first display region is required for display but the second display region is not required for display, causing the first start signal to be a first pulse signal to enable that the first light-emission control scan driving circuit sequentially outputs first light-emission control pulse signals, and causing a level of the second start signal to be an a second invalid level to enable that the second light-emission control scan driving circuit outputs a second fixed-level signal (see figure 29B and paragraph 0198, EVST1 is enabled, while EVST2 is not); and 
in a case where the second display region is required for display but the first display region is not required for display, causing the second start signal to be a second pulse signal to enable that the second light-emission control scan driving circuit sequentially outputs second light-emission control pulse signals, and causing a level of the first start signal to be an a first invalid level to enable that the first light-emission control scan driving circuit outputs a first fixed-level signal (see figure 30B and paragraph 0198, EVST1 is not enabled, while EVST2 is enabled).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim and include cases where only one display screen of the two is needed for display and using the corresponding start signal for the corresponding gate driver, as taught by Shin, thereby using known techniques to yield predictable results.

In regards to claim 7, as recited in claim 6, Kim further discloses wherein a pulse width of the first pulse signal is different from a pulse width of the second pulse signal (see paragraph 0012, start signals have different widths).

In regards to claims 9 and 21, as recited claims 1 and 16, Kim further discloses wherein the plurality of display regions further comprise a third display region, the third display region and the first display region are side by side and not overlapped with each other, the third display region and the second display region are side by side and not overlapped with each other, the third display region comprises rows of third pixel units arranged in array (see figure 2, display areas AA1, AA2, and AA3), 
the display panel further comprises a third light-emission control scan driving circuit for controlling the rows of third pixel units to emit light, and the driving method further comprises: providing a third start signal to the third light-emission control scan driving circuit (see figure 3, third scan driver that receives FLM3), 
wherein the third start signal and the first start signal are applied independently, respectively, and the third start signal and the second start signal are applied independently, respectively (see figure 6, FLM1, FLM2, and FLM3 are applied independently).

In regards to claim 28, Kim further discloses a display device, comprising the display panel according to claim 20 (see figure 3).   

In regards to claim 29, as recited in claim 6, Kim further discloses wherein the display panel further comprises a first start signal line and a second start signal line, the first start signal line is electrically connected to the first light-emission control scan driving circuit, the second start signal line is electrically connected to the second light-emission control scan driving circuit, the first start signal line and the second start signal line are provided at a side, close to the plurality of display regions, of the first light-emission control scan driving circuit and the second light-emission control scan driving circuit, and the extending direction of the first start signal line and the extending direction of the second start signal line are the same (see figure 3, FLM1 connected to first scan driver, and FLM2 connected to the second scan driver), and 
wherein the driving method comprises: 
providing, by the first start signal line, the first start signal to the first light-emission control scan driving circuit (see figure 3, FLM1 provided to the first scan driver), and 
providing, by the second start signal line, the second start signal to the second light- emission control scan driving circuit (see figure 3, FLM2 provided to the second scan driver).  

In regards to claim 30, as recited in claim 20, Kim further discloses further comprising: a first start signal line and a second start signal line (see figure 3, FLM1 and FLM2), 
wherein-9-U.S. Application No: 16/766,094Attorney Docket: 1734-635 Response to Office Action dated December 24, 2021the first start signal line is electrically connected to the first light-emission control scan driving circuit, and is configured to provide the first start signal to the first light-emission control scan driving circuit (see figure 3, FLM1 provided to the first scan driver), and 
the second start signal line is electrically connected to the second light-emission control scan driving circuit, and is configured to provide a second start signal to the second light-emission control scan driving circuit (see figure 3, FLM2 provided to the second scan driver), and 
wherein the first start signal line and the second start signal line are provided at a side, close to the plurality of display regions, of the plurality of light-emission control scan driving circuits, and the extending direction of the first start signal line and the extending direction of the second start signal line are the same (see figure 3).

In regards to claim 3, as recited in claim 2, Shin teaches further comprising: 
in the case where the first display region is required for display but the second display region is not required for display, providing first data signals to the first display region without providing the first data signals to the second display region (see figure 31A, Vdata is Hi-Z); and 
in the case where the second display region is required for display but the first display region is not required for display, providing second data signals to the second display region without providing the second data signals to the first display region (see figure 31B, Vdata is Hi-Z).

In regards to claim 5, as recited in claim 2, Shin teaches wherein a level of the first fixed-level signal is equal to a level of the second fixed- level signal (see figures 31A and 31B, GVST1 and GVST2 are both high until they are enabled).  

In regards to claim 8, as recited in claim 1, Kim fails to disclose wherein the first pixel unit and the second pixel unit are equal in size.
Shin teaches wherein the first pixel unit and the second pixel unit are equal in size (see figure 1, display areas L and R are equal in size).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim and include where the first pixel unit and the second pixel unit are equal in size, as taught by Shin, thereby using known techniques to yield predictable results.

In regards to claim 10, as recited in claim 9, Kim fails to disclose
in a case where the first display region is required for display but the second display region and the third display region are not required for display, causing the first start signal to be a first pulse signal to enable that the first light-emission control scan driving circuit sequentially outputs first light-emission control pulse signals,
causing a level of the second start signal to be an invalid level to enable that the second light-emission control scan driving circuit outputs a second fixed-level signal, and 
causing a level of the third start signal to be an invalid level to enable that the third light-emission control scan driving circuit outputs a third fixed-level signal.
Shin teaches further comprising: 
in a case where the first display region is required for display but the second display region and the third display region are not required for display, causing the first start signal to be a first pulse signal to enable that the first light-emission control scan driving circuit sequentially outputs first light-emission control pulse signals (see figure 43, one display region is on while the other two are off), 
causing a level of the second start signal to be an invalid level to enable that the second light-emission control scan driving circuit outputs a second fixed-level signal (see figures 42B and 43, one display region is on so that region’s start pulse is activated), and 
causing a level of the third start signal to be an invalid level to enable that the third light-emission control scan driving circuit outputs a third fixed-level signal (see figures 42B and 43, one display regions is on the other two are deactivated so the two deactivated regions do not receive a start pulse).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim and include cases where only one display screen of the two is needed for display and using the corresponding start signal for the corresponding gate driver, as taught by Shin, thereby using known techniques to yield predictable results.

In regards to claim 11, as recited in claim 10, Shin further discloses further comprising: in the case where the first display region is required for display but the second display region and the third display region are not required for display, providing data signals to the first display region without providing the data signals to the second display region and the third display region (see figures 43 and 31A, in the areas that do not receive the start pulse the data is Hi-Z).

In regards to claim 12, as recited in claim 10, Shin further discloses wherein a level of the second fixed-level signal is equal to a level of the third fixed-level signal (see figures 43 and 31A, GVST1 and GVST2 are both high until they are enabled).  

In regards to claim 13, as recited in claim 9, Kim fails to disclose wherein the first light-emission control scan driving circuit comprises a plurality of cascaded first light-emission control shift register units, and the driving method further comprises: 
in a case where the first display region and the second display region are required for display but the third display region is not required for display, causing the first start signal to be a first pulse signal to enable that the first light-emission control scan driving circuit sequentially outputs first light-emission control pulse signals, 
providing the second start signal to the second light-emission control scan driving circuit when a last-stage first light-emission control shift register unit of the plurality of cascaded first light-emission control shift register units operates,
causing the second start signal to be a second pulse signal to enable that the second light-emission control scan driving circuit sequentially outputs second light-emission control pulse signals,  and 
causing a level of the third start signal to be an invalid level.
Shin teaches wherein the first light-emission control scan driving circuit comprises a plurality of cascaded first light-emission control shift register units, and the driving method further comprises: 
in a case where the first display region and the second display region are required for display but the third display region is not required for display, causing the first start signal to be a first pulse signal to enable that the first light-emission control scan driving circuit sequentially outputs first light-emission control pulse signals (see figure 43, middle display region and right display region is on while the left display region is off), 
providing the second start signal to the second light-emission control scan driving circuit when a last-stage first light-emission control shift register unit of the plurality of cascaded first light-emission control shift register units operates (see figures 22 and 43, EVST2 is enabled after the L data is completed), 
causing the second start signal to be a second pulse signal to enable that the second light-emission control scan driving circuit sequentially outputs second light-emission control pulse signals (see figures 22 and 43, EVST2 is enabled and R data is output), and 
causing a level of the third start signal to be an invalid level (see figure 43, the third region is off so no start pulse).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim and include cases where only two display screen of the three are needed for display and using the corresponding start signals for the corresponding gate drivers, as taught by Shin, thereby using known techniques to yield predictable results.

In regards to claim 14, as recited in claim 13, Shin further discloses further comprising: in the case where the first display region and the second display region are required for display but the third display region is not required for display, providing data signals to the first display region and the second display region without providing the data signals to the third display region (see figures 43 and 31A, in an off region the data is Hi-Z).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Shin in view of Seo et al. (US 2020/0402464 A1 hereinafter Seo).

In regards to claim 4, as recited in claim 2, the combination of Kim and Shin fails to disclose further comprising: 
in the case where the first display region is required for display but the second display region is not required for display, providing data signals to both the first display region and the second display region; and 
in the case where the second display region is required for display but the first display region is not required for display, providing data signals to both the first display region and the second display region.  
Seo teaches in the case where the first display region is required for display but the second display region is not required for display, providing data signals to both the first display region and the second display region (see figure 8A and paragraph 0143, in partial driving the data is still applied to the display area that is deactivated); and 
in the case where the second display region is required for display but the first display region is not required for display, providing data signals to both the first display region and the second display region (see figure 8A and paragraph 0143, in partial driving the data is still applied to the display area that is deactivated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim and Shin and include supplying data to deactivated display regions as taught by Seo, thereby using known techniques to yield predictable results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628